DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 6/22//2021 have been entered. Any objection\rejections from the previous office action filed 3/22/2021 not addressed below has been withdrawn.
Response to Amendment
The declaration under 37 CFR 1.132 filed 6/22/2021 is insufficient to overcome the rejection of claims 1-21 based upon the new 103 rejection over Saber below because:  generally the examples in the declaration are not commensurate in scope with the pending claims and no comparison is made to the closest prior art considered to be Saber. The examples are very narrow in that they use specific commercially available PDMS, vinyl crosslinker, Pt catalyst, modifier, fumed silica and other ingredients in specific amounts. The examples also provide data for a two phase system which is not even a requirement in the pending claims. Clearly the types and amounts of ingredients would have drastic effects on the properties of the composition and applicants have not shown that the results shown would be expected to occur across the range of ingredients and amounts encompassed by the claims. 
Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive. Applicants assert their declaration establishes that a ratio of 2:1 to 1:1 ratio of silica to silanol provided improved shelf stability. As noted above the declaration was not considered persuasive since it is not commensurate with the full scope of the pending claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saber et al. (WO 2018081837, cited previously). This new rejection was necessitated by amendment.
Saber teaches kits for vascular embolization and implantation comprising compositions deliverable from dual compartment syringe/catheter which reacted at the target site of a vessel forming a seal within 20 minutes, the two component compositions comprised vinyl end blocked polydimethyl siloxane (PDMS) polymer, hydroxyl end blocked PDMS (meeting silanol of claim 13) fumed silica with surface area of 200m2/g (within range of claim 14), platinum and tin catalyst, hydride end blocked polydimethylsiloxane crosslinker (meeting hydride material), adhesion promoters including tetramethoxysilane (meeting claim 12) and radiopaque agents. See entire disclosure, especially Fig. 1., page 2 3rd ¶-page 3 2nd ¶, page 5 last ¶, page 6 last ¶, page 7 2nd 3rd ¶, page 8 last ¶, page 13 2nd ¶, page 14 1st ¶, page 36 2nd ¶, table 1, table 11 and claims. Saber is silent with respect to the claimed ratio of silica to silanol, however adjusting the amounts of ingredients in an embolization composition is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971). Regarding the functional limitations on viscosity and anneal time, any properties realized is merely a natural result of following the suggestion within Saber on ingredients and adjusting their concentration. Absent a showing of unexpected results from the correlation between these properties and ratio the functional limitations are considered obvious. 
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                                                               /JAMES W ROGERS/Primary Examiner, Art Unit 1618